 

 

AO 245B (CASDRev. 08/14) Judgrnent in a Petty Criminal Case

 

 

 

UNITED STATES DISTRICT CoURT
soUTHERN DISTRICT oF cALIFoRNIA ct_§@-r< us °"1;_ saw
SOUTHEE“:N DLST WCI Ot" CALtF-ORNIA

 

 

 

 

 

 

 

UNITED sTATEs oF AMERICA JUDGMENT IN A C ‘BMINAL CASE DE'PUW
V. (For Offenses Committed On or Aiter November l, 1987)
Ninpha Joanne PENUELAS-ALCANTARA
Case Number: 18CR4144-BAM

CHANDRA L. PETERSON, FD

Defendant’s Attorney
REGISTRATION NO. 71950298
The Defendant:
pleaded guilty to count(S) l OF THE SUPERSEDING INFORMATION
|:| was found guilty on count(s)

after a nlea of not guiitv.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Count
Title & Section Nature of Offense Number§sl
8 USC 1325 AIDING AND ABETTING TO IMPROPER ENTRY BY AN l
ALIEN (MISDEMEANOR)

The defendant is sentenced is provided on page 2 of this judgment

I:l The defendant has been found not guilty on count(s)
74 Count(S) UNDERLYING INFORMATION are Dismissed Without prejudice on the motion of the United States.

 

m Assessment : REMITTED

No fine |:| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any

material change in the defendant’s economic circumstances
October 24 018 ,,

HoN.’BARBA`RA A. M ;pL’iFFE
UNITED sTATEs MA RATE JUDGE

lSCR4 l44-BAM

 

 

3

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Ninpha Joanne PENUELAS~ALCANTARA Judgment - Page 2 of 2
CASE NUMBER: 1 8CR4144-BAM

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term oft
TIME SERVED

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:|l:!

|:| The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|] on or before

l:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSI-IAL

lSCR4l44-BAM

